Gray, C. J.
This case is governed by those of National Bank of Cairo v. Crocker, 111 Mass. 163, and National Bank of Green Bay v. Dearborn, ante, 219.
The bills of lading by which the carrier undertook to deliver the goods to the shipper or his assigns were representatives of the property. The delivery if those bills of lading to the plain*230tiff corporation as collateral security for the payment of its advances, although it would not have enabled it to sue the carrier upon the contract therein made with the shipper, yet did transfer at least a special property in the goods to the plaintiff, (for which its discount of the drafts was a valuable consideration,) and gave it a right of immediate possession sufficient to maintain replevin against the shipper or any one attaching the goods as his property.
The drawees of the draft attached to each of those bills of lading were not entitled to the bill of lading or the property described therein, except upon acceptance of the draft, and having refused to accept it, the order, indorsed by the shipper upon the bill of lading, for the delivery of the goods to the drawees, never took effect. Judgment for the plaintiff.